 Case 13-03526       Doc 36   Filed 03/25/19 Entered 03/25/19 12:13:59         Desc Main
                               Document     Page 1 of 16

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                         )             Chapter 7
                                                )
 Ebru Karapinar,                                )             Case No. 13-03526
                                                )
                              Debtor,           )             Hon. Jacqueline P. Cox


                                  NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

          PLEASE TAKE NOTICE that on Tuesday, April 16, 2019, at 9:30 a.m. or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Jacqueline P. Cox in
Courtroom 680 at 219 South Dearborn Street, Chicago, Illinois, or before any other judge who

may be sitting in his place and stead, and present the attached Motion to Approve Settlement
And To Allow Final Compensation at which time and place you may appear if you so desire.

                                          CATHERINE STEEGE, not individually but as
                                          Chapter 7 Trustee for the bankruptcy estate of
                                          Ebru Karapinar


                                          BY:           /s/ Catherine Steese
                                                        One of Her Attorneys

Catherine Steege (06183529)
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
PH:    312/923-2952
FAX: 312/840-7352
 Case 13-03526       Doc 36     Filed 03/25/19 Entered 03/25/19 12:13:59       Desc Main
                                 Document     Page 2 of 16

                                    CERTIFICATE OF SERVICE

       I, Catherine Steege, certify that I caused a copy of the foregoing Motion to Approve

Settlement And To Allow Final Compensation to be served upon the parties listed on the

attached Service List by depositing same in the U.S. Mail receptacle located at 353 N. Clark

Street, Chicago, Illinois, on March 25, 2019.



                                                        /s/ Catherine Steege
                                                        Catherine Steege
     Case 13-03526       Doc 36       Filed 03/25/19 Entered 03/25/19 12:13:59     Desc Main
                                       Document     Page 3 of 16

                                            SERVICE LIST

Office of the United States Trustee                 Jeffrey E. Miszczyszyn
Suite 800                                           Idrizi & Associates
219 S. Dearborn Street                              1300 W. Higgins Road, Suite 214
Chicago, IL 60604                                   Park Ridge, IL 60068


Ebru Karapinar                                      Affiliated Radiologists S.S.
41 E. 8th Street                                    Dept. 4104
Unit 2A                                             Carol Stream, IL 60122-4104
Chicago, IL 60605

Bank of America                                     Capital One
PO Box 982235                                       PO Box 30281
El Paso, TX 79998-2235                              Salt Lake City, UT 84130
Chase Card Services                                 Citicards CBNA
PO Box 15298                                        PO Box 6241
Wilmington, DE 19850                                Sioux Falls, SD 57117-6241
Comenity Bank/VCTRSSEC                              Macy’s/DSNB
PO Box 182789                                       PO Box 8218
Columbus, OH 43218-2789                             Mason, OH 45040-8218
Nordstrom FSB                                       North Park Clinic
PO Box 13589                                        444 N. Northwest Highway
Scottsdale, AZ 85267-3589                           Suite 345
                                                    Park Ridge, IL 60068

Rush University Medical Center                      Sallie Mae
PO Box 4075                                         PO Box 9500
Carol Stream, IL 60197-4075                         Wilkes Barre, PA 18773-9500
VS AC Federal Loans                                 Zales CBSD
1 Main Street                                       PO Box 6497
Winooski, VT 05404                                  Sioux Falls, SD 57117-6497
  Case 13-03526        Doc 36    Filed 03/25/19 Entered 03/25/19 12:13:59          Desc Main
                                  Document     Page 4 of 16

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                           )              Chapter 7
                                                  )
 Ebru Karapinar,                                  )              Case No. 13-03526
                                                  )
                                Debtor.           )              Hon. Jacqueline P. Cox


                            MOTION TO APPROVE SETTLEMENT
                           AND TO ALLOW FINAL COMPENSATION

          Catherine Steege, not individually but as Trustee for Ebru Karapinar (the "Trustee"),

respectfully requests that the Court enter an order approving a settlement of a malpractice claim

and authorizing payment of final compensation to counsel and states:

          1.     On January 30, 2013, Ebru Karapinar (the “Debtor”) filed a petition for relief

under chapter 7 of title 11 of the United States Code. Thereafter, the Trustee was appointed.

After examining the debtor on April 18, 2013, the Trustee filed a Report of No Assets. On

May 24, 2013 the chapter 7 case was closed.

          2.    On January 23, 2019, the Court reopened the case and the U.S. Trustee

reappointed the Trustee.

          3.    The Debtor did not schedule any litigation claims. On December 27, 2018, the

Debtor’s counsel advised the Trustee of a pre-petition malpractice claim the Debtor had against a

former attorney that had been settled and was the subject of a lawsuit pending in the Circuit

Court of Cook County, Karapinar v. Lerner, et a/., 2014 L 62033.

          4.    The Debtor and Defendants reached a settlement of the lawsuit subject to this

Court’s approval. Under the proposed settlement, Defendants will pay $76,000 in full settlement,

accord and satisfaction for any and all claims against them that have been asserted by the Debtor

arising out of the alleged malpractice. A copy of the settlement agreement is attached hereto as

Exhibit A.
 Case 13-03526       Doc 36      Filed 03/25/19 Entered 03/25/19 12:13:59             Desc Main
                                  Document     Page 5 of 16

        5.     The Trustee believes that the proposed settlement is fair and reasonable and in the

best interests of this estate and its creditors. The proposed settlement is fair and reasonable

because it falls within the range of reasonable litigation alternatives given the risks of litigation.

The Debtor also has agreed to the settlement.

       6.      The Debtor retained counsel on a 25% contingency fee basis. The Trustee also

requests that the Court approve payment of counsel’s contingent fees and his expenses. Based

upon the settlement, the contingent fee would be $19,000. See Exhibit B.

       7.      The Trustee has served a copy of this motion and given twenty-one days notice of

the hearing to all counsel of record, the Debtor, and all known creditors.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

       A.      Authorizing the Trustee to compromise the claim against Defendants by accepting

the sum of $76,000.00 paid in cash at the time of closing;

       B.      Authorizing the Trustee to take all actions and execute all documents necessary to

implement the settlement with Defendants;

       C.      Authorizing the Trustee to pay $19,000 to Lane Legal Services P.C. as their

reasonable compensation; and

       D.      Granting such other relief as may be just.

                                              Respectfully Submitted,

                                              CATHERINE STEEGE, not individually but as
                                              Chapter 7 Trustee for the bankruptcy estate of
                                              Ebru Karapinar

                                              BY;            /s/ Catherine Steele
                                                             One of Her Attorneys
Catherine Steege (6183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
PH:    312/923-2952
FAX: 312/840-7352
Dated: March 25, 2019
                                                 2
Case 13-03526   Doc 36   Filed 03/25/19 Entered 03/25/19 12:13:59   Desc Main
                          Document     Page 6 of 16




                   EXHIBIT A
Case 13-03526       Doc 36    Filed 03/25/19 Entered 03/25/19 12:13:59            Desc Main
                               Document     Page 7 of 16



               GENERAL RELEASE AND SETTLEMENT AGREEMENT


       KNOW ALL MEN BY THESE PRESENTS, that Ebru Karapinar, and Catherine

Steege as Trustee for Ebru Karapinar (hereinafter referred to as "RELEASORS"), for the

sole consideration of SEVENTY SIX THOUSAND DOLLARS AND ZERO CENTS

($76,000.00), the receipt of which is hereby acknowledged, said consideration being paid

to the RELEASORS by and on behalf of Jeffrey Michael Lerner, Jeffrey M. Lerner, Ltd.,

Kolpak and Lerner, the Estate of Teffery Lerner, Liberty Mutual Insurance Underwriters

and their affiliated companies and their respective agents, servants, employees,

predecessors, successors, insurers, re-insurers, administrators, executors, assigns,

subsidiaries, divisions, and all other corporations affiliated with or acquired by them

(all the foregoing parties designated by underlining are hereinafter referred to

individually and collectively as RELEASEES"), hereby release RELEASEES from any

and all claims, actions, causes, causes of actions, counterclaims, cross-claims, liens, suits.

debts, liabilities, damages, personal and property injuries, loss of wages, loss of earning

capacity, duties, sums of money, acts, reckonings, bonds, rights, including rights of

indemnity and/or subrogation, costs, expenses, attorneys' fees, compensations.

contributions, set-offs, reimbursements, subrogation specialties, covenants, contracts.

controversies, agreements, promises, or any claim either in law, contract or in equity,

which the RELEASORS individually or in a representative capacity may have against

any or all of the RELEASEES individually, upon and by any matter, cause or thing

whatsoever from the begirming of the world to the date of these presents, which arose.

                                              1
Case 13-03526       Doc 36    Filed 03/25/19 Entered 03/25/19 12:13:59          Desc Main
                               Document     Page 8 of 16




arises or shall arise from or out of any fact, event, transaction or occurrence directly or

indirectly from or out of:

       (a)    The action for damages, brought or which could have been
              brought, known or unknown, by Ebru Karapinar or Catherine
              Steege as Trustee, in the action filed in the Circuit Court of Cook
              County, Chicago, Illinois, Court No. 14 L 62033 entitled Ebru
              Karapinar v. Jeffery Michael Lerner, Individually, and as agent of
              Jeffrey M. Lerner, Ltd, an Illinois Professional Corporation, and
              d/b/a Kolpak and Lerner, a Partnership Including a Professional
              Corporation, and any and all allegations in any of the pleadings
              filed therein, including amended complaints filed therein;

       (b)    Any alleged acts or omissions constituting legal malpractice or
              breach of fiduciary duty dealing with or relating to RELEASORS by
              the RELEASEES.

       WHEREAS, in 2013, Ebru Karapinar filed for Chapter 7 bankruptcy in the

Northern District of Illinois, Case No. 13 B 03526 (hereinafter referred to as "Bankruptcy

Proceedings"), the parties hereto agree to the payment of the full settlement amount in

the manner that follows.     RELEASEES agree to pay Seventy-Six Thousand dollars

($76,000.00) to RELEASORS by means of a check made payable to "Catherine Steege as

Trustee for Ebru Karapinar." This payment fully covers the settlement amount to be

paid to Ebru Karapinar and her attorneys including any attorney fees and her counsel

will not request any additional fees or costs from RELEASEES. It is understood and

agreed that Catherine Steege as the Trustee for Ebru Karapinar may use some or all of

the settlement proceeds to satisfy claims made in the bankruptcy proceedings and any

costs associated with the bankruptcy proceedings. It is further understood and agreed

that there may not be any settlement funds remaining or paid to Ebru Karapinar and/or

her attorney. Lane Keyfli Law, Ltd. f/k/a Lane Legal Services, P.C.
                                            2
Case 13-03526      Doc 36    Filed 03/25/19 Entered 03/25/19 12:13:59         Desc Main
                              Document     Page 9 of 16



      This Release is intended to affect a general and complete release of all claims and

actions which RELEASORS, now have or may acquire against RELEASEES, including

but not limited to liability, damages or loss of any kind arising out of those matters

more fully described in subparagraphs (a) and (b) above.

      RELEASORS understand that this is a Release in Full, and that the RELEASORS

will never again be able to recover damages or monies of any kind from any of the

RELEASEES for matters as identified herein, including but not limited to those matters

as more fully set forth in subparagraphs (a) and (b) above. RELEASORS will never

institute any action against RELEASEES, or prosecute in any way any of the claims.

demands or actions for damages, losses, injury or expenses arising out of those matters

as indicated herein and more fully set forth in subparagraphs (a) and (b) above. This

Release is therefore an insurance policy release as against the RELEASEES, as well as a

release for any and all damages.

      IT IS FURTPFER UNDERSTOOD AND AGREED that the RELEASORS shall have

the sole obUgation to satisfy from the proceeds of this settlement, all outstanding liens

on the settlement payment of any sort or type whatsoever, including, but not limited to.

all workers' compensation liens, creditor liens, governmental liens, subrogations.

subrogation interests, and attorneys' liens.      The RELEASORS agree to defend.

indemnify and hold harmless each of the RELEASEES and their attorneys, including the

law firm of BULLARO & CARTON, P.C., from and against any claims by any person or

party asserting any unsatisfied lien or claim of any kind on the settlement payment

arising from any source.
                                            3
Case 13-03526      Doc 36    Filed 03/25/19 Entered 03/25/19 12:13:59           Desc Main
                              Document     Page 10 of 16



       IT IS FURTHER UNDERSTOOD AND AGREED between the RELEASORS and

the RELEASEES that this settlement is made in good faith as a result of arms-Iength

bargaining and that no collusion or undue influence was exerted by any party in

reaching this settlement and that this settlement is made truly for the purposes of

ending any pending or potential litigation, liability or dispute which may arise out of

the matters as recited herein, including but not limited to those matters as more fully set

forth in subparagraphs (a) and (b) above.

       The RELEASORS acknowledge that;

       (a)    That the RELEASORS have received a copy of this AGREEMENT
              and certify that the RELEASORS have carefully read this Release,
              know and understand its contents, and voluntarily signs this
              AGREEMENT of the RELEASORS' own free will.;

       (b)    RELEASORS understands that this is a settlement agreement and
              release of all claims as recited herein and more fully described in
              subparagraphs (a) and (b) above;

       (c)    RELEASORS have had the advice of legal counsel with respect to
              this Release;

       (d)    The RELEASORS intend to be bound personally and legally by this
              document; and

       (e)    The RELEASORS have authority individually and in any
              representative capacity to sign this Agreement with respect to any
              rights the RELEASORS have in any representative capacity.

       THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT contains the

entire AGREEMENT of the parties. The terms of this AGREEMENT are contractual.

and not mere recitals.



                                            4
Case 13-03526        Doc 36   Filed 03/25/19 Entered 03/25/19 12:13:59        Desc Main
                               Document     Page 11 of 16



       THE    RELEASORS        HEREBY      REPRESENT       AND    WARRANT      that   the

RELEASORS have not previously assigned or transferred or attempted to have signed

or transferred to any person or entity any of the RELEASORS' rights or claims which

have been released herein.

       This AGREEMENT may be executed simultaneously or in one or more

counterparts, including by the use of facsimile copies thereof, each of which shall be an

original, but together shall constitute the entire instrument.

       IN WITNESS WHEREOF, the undersigned RELEASORS cause this General

Release and Settlement Agreement to be executed on the day and date set forth below.




       I/we have hereunto set my/our hand(s) and seal(s) this                    day of

              ,20.




                                                 Ebru Karapinar



Subscribed and sworn to before me
this     day of            2019.


        Notary Public

                                             5
Case 13-03526         Doc 36     Filed 03/25/19 Entered 03/25/19 12:13:59   Desc Main
                                  Document     Page 12 of 16




                                                 Catherine Steege
                                                 Karapinar



Subscribed and sworn to before me
this^g'^^ay of^SUZ^2019.


          Notary        rc




                OFFICIAL SEAL
           SUSAN K. PRIPUS CH
    ,     Notary Public 'State °t>l<nois
        My Cortrmission Expires 1/31/2020




                                             6
Case 13-03526   Doc 36   Filed 03/25/19 Entered 03/25/19 12:13:59   Desc Main
                          Document     Page 13 of 16




                   EXHIBIT B
      Case 13-03526          Doc 36      Filed 03/25/19 Entered 03/25/19 12:13:59                    Desc Main
                                          Document     Page 14 of 16

 II    I                                                                            Nejla Kassandra Lane, Esq*
 Mm                Lane leeai                                                      Stephen Kenji Le Brocq, Esq.
                                                                                        Nicholas R. Lange, Esq.
                            SGR Vices PC.
                                                                                    Michael Piston, Of Counsel
                                                                                 Theodore Birndorf, Of Counsel
                                                                                 Attorneys & Counselors at Lazv
                                                                           Civil • Criminal • Family • Immigration
Email: info@.lan[elegalservices.com
Nejla Lane: lanen@,lanelegalservices.coin
Stephen Le Brocq: lebrocqs@,lanelegalservices.com
                                                                                                *Also licensed in Michigan

                              LEGAL REPRESENTATION AGREEMENT

THIS AGREEMENT is entered into as of this 17"’ day of June 2014, by and between undersigned individuaKs)
(hereinafter referred to as “client/s”), and Lane Legal Services, P.C.. Nejla K. Lane and/or Stephen K. Le Brocq
(hereinafter referred to as “Counsel").
A.      SCOPE OF AGREEMENT:
                 a. Parties involved: the client hereby desires, and has engaged with Counsel to undertake the
                      legal representation of the client in regard to legal services involving: (check box)
                 b. (Icivil/X      /^Criminal/                          ____________ ).
                                                              /Immigration/
                        Legal Malpractice against former divorce lawyer Jeffrey Lerner - Koloak & Lerner.
                   c.   Counsel Functions: By terms of this agreement. Counsel will perform the following legal
                        services relative to the matter(s) involved in Client's Case (claims and/or defenses): legal
                        representation in the above matter. (Important to the client is that): Case#


                   d. Client Functions: The Client agrees to perform: To pay the Counsel for the performance of
                      such legal services, and to pay for all expenses incurred in connection therewith, as specified in
                      Section II below. To cooperate fully with the Counsel and to provide all information known by
                      or available to the Client, this may aid the Counsel in representing the Client in this Matter.
                      Client understands that failure to properly disclose any relevant information could have serious
                      legal consequences and agrees to hold the Counsel harmless for any such failure on the part of
                      the Client.
B.         Authorization and Decision-Making:
                   i. The Client authorizes and directs the Counsel to take all actions that the Counsel deems
                      advisable on the Client’s behalf in this Matter. The Counsel agrees to notify the Client of all
                      significant developments and to consult with the Client in advance as to any significant decisions
                      attendant to those developments.
                  ii. Client acknowledges that Client does hereby grant a specific Power of Attorney (POA) to
                      Counsel, Nejla Lane of Lane Legal Services. P.C., as attorney in fact. Said, attorney-in-fact.
                      Counsel shall have full power and authority to undertake and perform any and all acts on behalf
                      of the Client including the power to discuss, disclose and/or execute any and all personal and/or
                      financial information necessary to contract with business or conduct any affairs on behalf of the
                      Client, including but not limited to executing drafts and other documents on the Client’s behalf
                      The authority herein shall include such incidental acts as are reasonably required to carry out and
                      perform the specific authorities granted herein. Counsel, Lane Legal Services, P.C. as attorneys-
                      in-fact, agrees to accept appointments subject to its terms and agrees to act and perform in said
                      capacity consistent with the Client’s best interest and in his/her direction as counsel deems
                      advisable. This POA is effective upon execution. This POA may be revoked by Client or
                                 5901 !N. Cicero Ave, Ste. 101, Chicago, IL 60646-5717
                                       Phone: 773.777.4440 | Fax: 1.866.444.4024
                            WWW.LaneLegalServices.com fE-Mail; iiifo@LaneLegalScrvices.com
                                           Page               (Client Initials)
     Case 13-03526         Doc 36      Filed 03/25/19 Entered 03/25/19 12:13:59                    Desc Main
                                        Document     Page 15 of 16

                      Counsel any time and shall automatically be revoked upon Client’s death provided any person
                      relying on this POA shall have full rights to accept and rely upon the authority of Counsel, as
                      attorney-in-tact, until the receipt of actual notice of revocation,
                 iii. Client acknowledges that he/she is fully responsible and liable for any and all fees to Counsel.
                      Should Client fail to pay fees in a timely manner said contract will be due immediately upon
                      request. Should Client breach contract, Client shall be responsible for any and all court costs or
                      fees associated with the collection of said fees due to Counsel.
C.      FEES:
        a. Client agrees to pay counsel the following fees due as follows (Check those which apply):

        Contingency Agreement: 25% ^
       25%_ on a contingency fee as follows:         Vo of the total recovered money prior to expenses, nrior
       to filing of the suit AFTER filing suit 4Q %. ONLY upon recovery. NO recovery NO FEES!

        b.   If the undersigned decides to remove, replace, seek new counsel or if the Counsel chooses to
             withdraw, from the contingency agreement and/or any legal matter. Counsel will receive the hourly
             rate according section "c" plus any and all related expenses incurred by the firm, on your behalf, in this
             case, it no demand for settlement has been made. If a demand for settlement has been made then the
             attorney will receive ^3-l/3% of the gross proceeds recovered by the undersigned, whether recovery is
             made in or out of court, by another attorney. The undersigned further agrees that the firm shall issue an
             attorney’s lien to protect the Firm’s-3 3 1/3 % of the proceeds, should either of the aforementioned acts
             occur.
        c.   The attorney’s fee is based upon the amount of time counsel devotes to your case. You will be
             billed tor all time spent on your case including but not limited to conferences, telephone calls, pretrial
             discovery, trial preparation, document drafting, correspondents, pleadings, negotiations, legal research,
             court time and travel time to and from locations away from our office. Client acknowledges that
             he/she will be charged a minimum of $350.00 per hour for non-office time (i.e. court, depositions,
          research or trial time, and S300.00 per hour for all office related legal work.
        d.Retainer: The client agrees to pay Coun.sel the following retainer before any w'ork is to commence on
          the part of Counsel. Failure to pay the retainer will result in Counsel withdrawing from representations
          of client in this matter. In non-flat fee matters, any retainer that is not used during the course of this
          matter will be refunded to client except for the initial retainer, which is not refundable,
       e- A Flat Fee Agreement is for attorneys’ fees only and covers only Attorney services and does NOT
          include any court fees, filing fees, or travel expenses.
       f The Client understands that s/he is responsible for all court costs, and other related out of pocket
          expenses (experts, transcripts, mailing cost etc.) necessary to achieve this goal.
D.     OTHER FEES. CHARGES AND EXPENSES:
       a. Counsel and all other necessary staff members traveling to and from court and/or necessary trips to
          court for filings, meetings, depositions etc. shall be reimbursed at $350.00 per hour for travel time
          and related expenses.
       b. Legal Assistant and Law Clerk work shall be reimbursed at $175.00 per hour.
       c. Each telephone call will be rounded to the next quarter hour or 15 minutes and the fee for such quarter
          hour shall be ‘A of office time tl/4 of $300.00) for each 15 minutes.
       d. After hour: Each email/telephone call received and/or answered after office hours (Monday through
          Friday after 5:00 PM) or on w'eekends and holidays (Saturdays, Sundays & holidays) wdll be 30 minutes
          minimum of regular office time. These calls will be considered emergencies.
       e.    Eacli email sent/received during business hours will be billed the same as answered telephone calls. %
          of $300.00. fSec paragraph d for after office hours).
E.     SCHEDULE OF BILLING AND PAYMENTS:
       The Client and Counsel agree to the follow'ing schedule of billing and payments for fees and expenses:

                               5901 N. Cicero Ave, Ste. 101, Chicago, IL 60646-5717
                                    Phone: 773.777.4440 i Fax: 1.866.444.4024
                         www.LaneLegalService^        E-Mail: info@LaneLegalServices.com
                                        Page ^        ____ (Client Initials)
    Case 13-03526          Doc 36       Filed 03/25/19 Entered 03/25/19 12:13:59                   Desc Main
                                         Document     Page 16 of 16

        a.    The Client s fees, determined by the method described in this Agreement, along with other fees, charges,
             and expenses paid by the Counsel for the Client in this matter, will be billed per agreement method
             either by monthly statements or after the completion of the case or per agreement, and said funds
             will be withdrawn from a trust account from time to time if sufficient funds are on deposit.
         b. The Client agrees to pay in full the amount of each bill within five days of the billing date. Amounts not
             timely paid shall accrue interest at the rate of nine percent (9%) for each billing cycle.
        c. Failure on the part of the Client to pay the full amount due according to this agreement may result in
             Counsel’s withdrawal from the Matter. Any such withdrawal will not affect Client’s obligation to pay
             for all services rendered and all costs incurred on Client’s behalf This obligation to pav specifically
             includes any services rendered or costs incurred by Counsel after the discharge date
F.      WITHDRAW A!,:
        a. Client agrees and understands that this type of case is extremely time consuming and that there is no
            guarantee as to chances of success. Accordingly, Counsel may withdraw from his/her case and return
            the file to the Client at Coiinsefs discretion, whenever it is their professional opinion that the chances
             for success do not justify going forward. Likewise, Client may discharge counsel at any time for any
            reason with the understanding that any outstanding fees, in addition to the minimum nonrefundable
             fees, remains the property of Counsel. In the event that the Client terminates this agreement, the firm
            shall be entitled to recover from the Client all costs, expenses, and reasonable attorneys’ fees for the
            work performed up until the time of termination.
        b. This agreement shall be enforced pursuant to the laws of the State of Illinois.
        c. This agreement shall be binding on all parties and heirs and shall be enforceable by Nejla Lane/Stephen
            LeBrocq of Lane Legal Services. P.C. and/or their heirs.
IT IS UNDERSTOOD, AND CLIENT ACKNOWLEDGES, THAT NO WORK SHALL BEGIN, ON the PART
OF COUNSEL, UNTIL ALL FEES ARE PAID IN FULL OR UNTIL SOME OTHER ARRANGEMENTS ARE
MADE, IN WRITING AND AGREED UPON BY THE CLIENT AND COUNSEL. This employment is accepted
upon the stated terms. If this contract is terminated sooner, then the Counsel will deduct any and all reasonable fees
for work already completed and will return the unused portion of the payment. I, the client, understand that by
accepting this case, my Counsel gives no guarantees. No claim is made that the Counsel has any special relationship
with the government, which might influence this claim.

! understand 1 am responsible for ail court costs, and other expenses necessary to achieve my goal. Any costs
regarding my tax status are my responsibility and are not a part of this contract. All costs and settlement will be
discussed with me before my attorney incurs them, if possible.

I understand that by accepting this Contract, Lane Legal Services. P.C., give no guarantees. All Civil, Criminal
and Immigration matters are controlled by the State or Federal Laws and Government; we make no claim that we
have any special relationship with the government which might influence this claim.

BY SIGNING BELOW, CLIENT ACK                        EDGES THAT HE/SHE HAS READ AND UNDERSTOOD
THIS CONTRACT AND AGREE>T0^                         ilRf^ ACCORDINGLY.

        Signed
                        ^^^Ctienf s NameT'CHent) febru Karapinar

        Signed                             /   /■




                 Nejla K. L pe / Stephen             rocq / Nicholas R. Lange




                              5901 N. Cicero Ave, Ste. 101, Chicago, IL 60646-5717
                                   Phone: 773.777.4440 | Fax: 1.866.444.4024
                         www.LaneLegalServices.i      l-Mail: info@LaneLegalServices.com
                                       Page __        ___ (Client Initials)
